WASSERSTROM, Judge.
The information here charged Barkwell with having committed perjury in a prior proceeding instituted by him for a change of name under Section 527.270, RSMo 1969 and Rule 95.01. Barkwell waived a jury and upon a bench trial the court found Barkwell guilty of perjury as charged. Barkwell now appeals to this court.
In the change of name proceeding, Bark-well’s verified petition gave the following as his reason for desiring a change of name:
“4. The reason that Petitioner desires such change of name is that his present name has subjected him to ridicule and embarassment [sic], to-wit:
A.That Searcy Richards Barkwell and Raymond Barkwell, brothers of Petitioner, were both convicted felons and served time in the Missouri State Penitentiary; that the conduct of said brothers, coupled with the prison records of said brothers has caused Petitioner undue embarassment [sic], ridicule, mental consternation, and has caused him to be held in contempt in the eyes of many members of the community.
B. That the name of Barkwell has caused him to lose job opportunities and business opportunities.
C. That Petitioner has no criminal record.
D. That Petitioner is of high moral character, the owner of real estate, and is undeserving of the ridicule and contempt to which he has been subjected.
E. That Petitioner is not indebted to any bill creditors.
P. That two individuals named Bark-well serve as bail bondsmen, in Boone County, and this fact causes the Petitioner to be awakened and bothered needlessly by telephone calls at all times of the night.”
In support of those allegations Barkwell gave supporting testimony in the change of name proceeding, as follows:
“Q. Now you’ve alleged certain matters in your Petition, including the fact that your name is presently Charles Edgar Barkwell. You’ve also alleged that this name has subjected you to ridicule and embarrassment throughout your life, is that correct?
A. Yes.
Q. And in particular that your brothers, Searcy Richard [sic] Barkwell and Raymond Barkwell are both deceased but they’re convicted felons and served time in the Missouri State Penitentiary?
A. Yes.
Q. And they've lived in this area, is that correct?
A. Yes.
Q. And that there [sic] conduct coupled with their prison records has throughout your life caused you a great deal of ridicule and contempt and to be held up in that respect to the community, is that correct?
A. Yes.
Q. And has caused you mental anguish and consternation, is that correct?
A. Yes, sir.
*499Q. Furthermore, you have even had situations where the name of Barkwell caused you to loose [sic] business opportunities and job opportunities, is that correct?
A. Right, yes.
Q. The fact that you were named Barkwell and were associated with the other Barkwells who were . had criminal records?
A. Yes.
Q. You have no criminal record whatsoever do you?
A. No, sir.
Q. Never even been arrested for a criminal offense have you?
A. No.
Q. And you are a person, you believe, of high moral character and you are held in high esteem in other areas where you are not known by your brothers past record, is that correct?
A. Yes.
Q. And therefore you feel that you’re undeserving of the ridicule and contempt to which you’ve been subjected, is that correct?
A. Yes.”
The information charges and the record in this perjury case shows that the said sworn allegations and testimony were false in that Barkwell in fact had the following series of criminal convictions:
7/29/58 — common assault
11/ 3/59 — careless and reckless driving
11/24/59 — driving under revocation
11/21/61 — common assault
10/26/65 — DWI
5/22/67 — DWI
2/28/68 — driving under revocation
1/18/71 — felony DWI — third offense
Barkwell does not deny making the sworn statements quoted above, nor does he deny that those statements were false. Rather, his defenses in the trial court were and his points on appeal in this court remain: (1) that the false statements were not material, and (2) that the state failed to prove that he knew his testimony to be false at the time he gave it.
I.
MATERIALITY
When a person files a petition for change of name, as Barkwell did here, the applicable statute and rule makes his reason for the desired change a material matter to be alleged and proved by him. Both Section 527.270 and Rule 95.01 require that the petition be verified by affidavit and set forth “a concise statement of the reason for such desired change.” The allegations of paragraph 4 of Barkwell’s petition in the change of name proceeding were responsive to that firm requirement.
It appears obvious that the allegation set forth in subparagraphs A through D of that paragraph 4 are interrelated and constitute a single reason. Barkwell was plainly stating that he was being confused in the minds of the public with his two brothers, that this confusion was unfair to him because unlike the brothers, Barkwell himself had “no criminal record,” was of “high moral character” and was “undeserving of the ridicule and contempt to which he has been subjected.”.
By those statements and his supporting testimony in open court, Barkwell was attempting to picture his brothers as black sheep of the family, and himself in contrast as faultless and the innocent victim of a family name which the brothers had besmirched. Yet, those statements and testimony undertaking to distinguish himself from his brothers were blatantly false. Although his brothers may have had records of criminal convictions, so did he. Thus, Barkwell plainly lied and perjured himself as to a matter of fact which was made by statute and court rule of central importance to the change of name proceeding.
It is true that Barkwell also gave another reason for desiring a change of name, that being that he was being confused with two bail bondsmen in Boone County named Barkwell, which caused Charles Barkwell (the petitioner) to be awakened and bothered needlessly by telephone calls. How*500ever, that alleged additional reason and Barkwell’s testimony in support thereof does not render immaterial the false testimony given by him to the effect that he had no criminal record. His false testimony in that regard remains material for two separate independent reasons.
In the first place, false testimony as to one point is material and can be the subject of perjury even though that testimony may not have been necessary to the result and although that result could have been obtained even without the false testimony. 70 C.J.S. Perjury § 11 p. 467. As stated in State v. Swisher, 364 Mo. 157, 260 S.W.2d 6 (banc 1953), quoted from State v. Brinkley, 354 Mo. 337, 189 S.W.2d 314 (1945), the “perjured testimony need not bear directly upon the main issue, or cover the whole subject of inquiry. It is sufficient if the testimony . . . have a legitimate tendency to prove or disprove any material fact pertinent to the inquiry.” (Emphasis added). This point is well illustrated by Harris v. Quincy, O & K.C.R. Co., 172 Mo.App. 261, 157 S.W. 893 (1913), a situation analogous to the one at bar. In Harris, plaintiff’s father filed a suit against the defendant railroad for damage to livestock. In his petition, he advanced two alternative theories of recovery, and at trial plaintiff testified falsely in support of one of those theories. Defendant railroad then instituted an unsuccessful perjury suit because of that false testimony. Plaintiff subsequently countered with a suit for malicious prosecution, arguing that defendant railroad did not have probable cause to believe that he had testified falsely as to a material fact since his father was entitled to recover on the alternative theory. In rejecting that argument, the court stated:
“It can make no difference that Warren Harris was entitled to recover on the other ground; he was trying to recover on each and both of the issues tendered in the petition, and, since the testimony of plaintiff was material to one of them, it was material to the case within the meaning of the statutory definition of perjury.”
The second reason why Barkwell’s false testimony remains material is that the truth with respect to his prior criminal convictions would have been pertinent impeachment to his testimony concerning the alleged harassment by phone calls intended for the two bondsmen. Missouri law is well established that a false denial of prior convictions is material on the issue of credibility and therefore can serve as a basis for a perjury conviction. State v. Swisher, supra; State v. Moran, 216 Mo. 550, 115 S.W. 1126 (1909). The trial judge (who was the same one who presided over the change of name proceeding) was therefore quite correct in holding: “In the change of name proceeding, the questions as to prior convictions having been asked and false answers given, the trier of fact was deprived of material information in judging the credibility of the witness and hence the validity of any or all of the reasons given for the requested change of name.”
Notwithstanding all of the foregoing, Barkwell argues that nothing stated by him by way of reasons for wanting a change of name was material, and in support of that contention he relies upon Matter of Natale, 527 S.W.2d 402 (Mo.App.1975). That case is readily distinguishable. In Natale, the petitioner gave a truthful reason for change of name, and the truthfulness of that reason was in no way in doubt. The only question in the case was whether the reason given was an acceptable one upon which a court should grant relief. The holding was simply that a court has little discretion as to what constituted a proper reason for a change of name. Natale does not hold that a petitioner can give a false or no reason and still obtain the order granting a change of name. To the contrary, the court in Natale at p. 406 expressly states that “a name change petition is not self executing.” As to the power of the court to pass on the credibility of the petitioner, note also In re Reed, Missouri Court of Appeals, Eastern District, 584 S.W.2d 103, 1979, where the court made the observation that “Mr. Reed evinced sincerity.”
*501Nor is In re Application of Knight, 537 P.2d 1085 (Colo.App.1975) in point. In that case, Knight, a prison inmate, petitioned to change his name to Sundiata Simba, so as to “acknowledge the heritage of [his] past, and to fortify [his] acceptance of [his] religious beliefs as required by [his] faith.” That reason did not involve as an ingredient an alleged lack of a criminal record. That contrasts sharply with Barkwell’s main alleged reason here, which does rely on his claimed innocence of any criminal record. Moreover, the trial court in Knight accepted Knight’s statement as to his reason and expressed no doubt on its honesty. Therefore, Knight’s credibility was not in question. Still further, the appellate court in Knight did not hold Knight’s incarceration and criminal record to be immaterial, but only that the prejudicial effect upon prison discipline and law enforcement of the requested name change had not been sufficiently developed, and the case was remanded for evidence on that point. No such issue is present in the instant case.
II.
KNOWLEDGE OF FALSITY
In support of his second point, Barkwell relies upon a contention that he misunderstood what was meant by the terms “convictions” and “criminal record.” His testimony in that connection was that his attorney in the change of name proceeding, Mr. John Schwabe, told him that in order to have a criminal offense, “you had to go to the penitentiary, something like that, to be classified as that because I asked him to come under criminal and he said to go to jail or pay a fine it wasn’t a criminal offense when we was [sic] preparing this name change.” Barkwell further testified that the way Schwabe explained it to him, “the only definition of a criminal offense was if you went to the penitentiary.” Barkwell further testified that he believed at the time of the change of name proceeding that he had not been convicted of a “criminal offense” and that “I thought you had to go to the penitentiary, something like that to be a criminal.”
By way of rebuttal, the state offered a stipulation of the parties that “our evidence would be that Attorney John Schwabe would testify that he does not recall a conversation in which he explained what a criminal offense was and that it was only punishable by if he went to the penitentiary. He does not recall that conversation.”
Whether this evidence showed a misunderstanding on the part of Barkwell, so to excuse him, was a question of fact for the fact-finder. Seymour v. United States, 77 F.2d 577, 582 (8th Cir. 1935); United States v. Bonacorsa, 528 F.2d 1218 (2nd Cir. 1976); United States v. Long, 534 F.2d 1097 (3rd Cir. 1976); Gauthier v. State, 496 S.W.2d 584 (Tex.Cr.App.1973); May v. State, 125 Tex.Cr.App. 194, 67 S.W.2d 266 (1934); Cowart v. State, 508 S.W.2d 613 (Tex.Cr.App.1974); 60 Am.Jur.2d Perjury, § 9, p. 972. The evidence here taken as a whole was amply sufficient to justify a conclusion that defendant’s false statements were not the result of misadvice from his lawyer or of an honest mistake, but to the contrary were made with a correct apprehension by Barkwell of the true meaning of “criminal offense” as that term is properly defined and commonly understood.
There is, however, another and more serious problem connected with this point. Although the trial judge as the trier of the facts could have found that Barkwell did not truly misunderstand the meaning of the terms in question, the judge did not do so. Instead, he expressly refused to consider the question, saying in his memorandum opinion: “Because neither a mistake of law nor advice of counsel appears to be a defense, the only real issue herein appears to be the issue of materiality of the denial of a prior criminal record.” That ruling constituted plain error which must be considered under Rule 27.20(c) even though not raised by Barkwell.
If Barkwell’s testimony be believed, then he had no criminal intent and he cannot be found guilty of perjury. A person who testified falsely but in good *502faith with the honest belief he is telling the truth is not guilty of perjury. 60 Am. Jur.2d Perjury, § 10, p. 972. Further, advice of counsel as to matters presenting a question of law may constitute a defense to a charge of perjury. 70 C.J.S. Perjury § 17b(5) p. 475. So, the trial court refused to consider an issue which could exonerate Barkwell of perjury if found in his favor.
Because of the error just noted, the judgment is reversed and this cause remanded for a new trial.
SHANGLER, P. J., concurs.
CLARK, J., dissents in separate opinion filed.